Citation Nr: 0033044	
Decision Date: 12/19/00    Archive Date: 12/28/00	

DOCKET NO.  97-13 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 RO decision that 
granted service connection for PTSD and assigned a 50 percent 
evaluation from November 17, 1993.  An October 2000 RO 
decision granted a total rating based upon individual 
unemployability due to service-connected disability, 
effective September 5, 1996.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
flashbacks, suicidal ideations, depressed mood, constricted 
affect, and social isolation, such that his reliability, 
flexibility, and efficiency have been impaired to an extent 
that he is demonstrably unable to obtain or retain 
substantially gainful employment from November 17, 1993.  

2.  The veteran's PTSD is more favorably evaluated under the 
criteria in effect prior to November 7, 1996.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met from November 17, 1993.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (in effect 
prior to November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (effective from November 7, 1996) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been afforded VA examinations.  Although the 
record indicates, as noted in a November 1996 VA social 
examination report, that the veteran has received VA 
treatment and it does not appear that records relating to 
this treatment have been obtained, the veteran is not 
prejudiced by this in light of the Board's decision herein.  
Further, although an October 1997 decision by the Social 
Security Administration has been associated with the record, 
and not considered with respect to the claim for an increased 
rating, the veteran is not prejudiced by this in light of the 
Board's decision herein.  See 38 C.F.R. § 20.1304(c) (2000).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue. 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
where compensation is awarded or increased pursuant to any 
act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996, finding that it is 
more favorably evaluated under the old criteria.  

Further, since this is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.  

In order for the veteran to be awarded a 100 percent 
schedular evaluation under Diagnostic Code 9411, in effect 
prior to November 7, 1996, he must be totally isolated in the 
community, or exhibit totally incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or be demonstrably unable to obtain or retain employment.  He 
only need meet one of these criteria.  Johnson v. Brown, 
7 Vet. App. 95 (1994).  

The record is uniformly clear that the veteran has been, in 
substance, unemployed since November 17, 1993.  Although the 
report of an October 1995 VA examination reflects that the 
veteran worked briefly at a shelter, and the veteran notes 
this period of employment from April to August 1995 in an 
August 1996 claim, the veteran was fired from this 
employment.  As noted previously, the record reflects that 
the Social Security Administration has found that the veteran 
is unemployable.  

January and April 1994 reports of VA social and industrial 
survey and examination reflect that the veteran was homeless 
and living in a 10- by 12-foot shelter in the woods.  The 
veteran was experiencing nightmares and the diagnosis 
included possible PTSD.  The veteran's global assessment of 
functioning (GAF) was indicated to be 50 with serious 
impairment in social and occupational functioning.  

The report of an October 1995 VA psychiatric examination 
reflects that the veteran had been homeless for many years 
but was now living in low income housing.  The veteran's 
insight and judgment were poor.  He had marked detachment and 
estrangement from others as well as persistent symptoms of 
increased arousal manifested by irritability, decreased 
concentration, and hypervigilance.  The diagnosis was PTSD 
and the examiner indicated the GAF was 55.  

The report of a December 1996 VA psychiatric examination 
reflects that the veteran had auditory hallucinations, 
flashbacks, suicidal ideation, hostility, constricted affect, 
and depressed mood.  The veteran's PTSD was indicated to be 
chronic and severe.  His GAF was reported to be approximately 
40.  The examiner indicated that the veteran was depressed, 
avoided friends, neglected family, was unable to work, and 
preferred to live isolated from the entire world.  

The Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Ed. (DSM-IV), reflects that an GAF of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas such a work, e.g., 
unable to work.  A GAF of 41 to 50 reflects serious symptoms 
or any serious impairment in social, occupational, or school 
functioning, such as no friends or unable to keep a job.  A 
GAF of 51 to 60 reflects moderate symptoms with moderate 
difficulty in social, occupational, or school functioning, 
e.g., conflicts with co-workers.

With consideration of the veteran's manifested inability to 
obtain or retain substantially gainful employment from 
November 17, 1993, as well as his homelessness, estrangement 
from others, and competent medical evidence providing 
consistent findings with respect to the veteran's PTSD 
throughout the period from November 17, 1993, the Board 
concludes that symptoms related to the veteran's PTSD have 
been fairly consistent throughout the appeal.  While the 
veteran does have physical disability as well, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the veteran's inability to obtain or retain 
substantially gainful employment since November 17, 1993, is 
related to his PTSD.  In resolving all doubt in the veteran's 
behalf, a 100 percent evaluation for PTSD is warranted from 
November 17, 1993, on the basis that he has been unemployable 
due to his PTSD from that time.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); Johnson.  


ORDER

An increased rating of 100 percent from November 17, 1993, is 
granted for PTSD, subject to the laws and regulations 
governing the payment of monetary benefits. 



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals







